Opinion by
Mr. Justice McCollum,
It is well settled that in an action for malicious prosecution it lies on the plaintiff to show malice and want of probable cause, and that a jury may infer the former from the latter. A discharge by the examining magistrate casts upon the defendant the burden of establishing probable cause, unless it appears in the plaintiff’s testimony. If probable cause is shown it matters not whether the motive of the prosecutor was praiseworthy or malicious. If in good faith he sought, obtained, and honestly followed the advice of competent counsel on a full and fair statement of all the facts within his knowledge, or which he had reasonable cause to believe he was able to prove, the advice so received and acted upon will constitute a defence to the *377action. It is wholly unimportant, so far as the defence is concerned, whether the advice was warranted by the facts submitted to the counsel, as the prosecutor, in this particular, is only responsible for a full and truthful statement of them. If there is no dispute in relation to the facts it is for the court to determine whether they constitute probable cause; if the evidence as to the facts is conflicting it is for the jury to find them under proper instructions from the court.
In this case the issue in the court below was whether the appellant maliciously and without probable cause prosecuted the appellee for perjury. As he was discharged by the examining magistrate it-was for the appellants to show probable cause for the prosecution, and as they failed to do this to the satisfaction of the jury it is our duty on their appeal to inquire and determine whether the learned court below committed any error which contributed to the result of which they complain. Specifications 2, 3, 4 and 5 relate to the rejection of their offers to show what they said to alderman Blinker and what he said to them concerning their criminal proceeding against the appellee. The offers were avowedly made for the purpose of negativing malice and mitigating damages, and the real question is whether an opinion obtained from a magistrate on a fair statement by the prosecutor of his case will afford him any protection in a suit brought against him for malicious prosecution. We think this question was squarely met and decided in Brobst v. Ruff, 100 Pa. 91, where it was held that it was not competent for the defendant in such suit to prove that in instituting the prosecution he acted upon the advice of a justice of the peace. It was contended in that case as it is in this that the offer was at least admissible in connection with other evidence in mitigation of damages. The cases relied on by the appellant to sustain their offers are plainly distinguishable from the case cited. Neall v. Hart et al., 115 Pa. 347, was an action for false imprisonment, and the material question in it was whether the justice had authority to issue the warrant for the arrest of the plaintiff. In order to determine this question it was necessary to ascertain upon what information he acted in issuing the warrant, and as this was derived from the prosecutor it was held that the latter’s statement of the case to the former was admissible. McCarthy v. De Armit, 99 Pa. 69, was an action against the mayor *378and certain police officers of the city of Pittsburgh for false imprisonment, and they were permitted to show the information which induced them to make the arrest. In the cases cited the evidence referred to was admitted for the purpose of showing probable cause for and the absence of malice in the action of the officials. A prosecutor may show that he acted upon information received from reputable private citizens, and such information may constitute probable cause for the prosecution, but their advice to him upon facts within his or their knowledge is not admissible for any purpose. An honest belief in the existence of, and in his ability to prove facts and circumstances which constitute probable cause for the prosecution, will protect him; but the opinion of an alderman or justice of the peace as to their legal effect is not available as a complete or partial defence to the action for it.
The appellants have no reason to complain of the charge. It was quite favorable to them. It fairly presented their evidence, with an instruction that it constituted, if believed by the jury, a good defence to the action. The jury were also instructed in effect that, if the prosecution was instituted by the appellants in an honest though mistaken belief that the facts were as claimed by them, the plaintiff could not recover. Surely these instructions were all that the appellants could properly ask for under the law applicable to the evidence in the case.
The specifications of error are overruled.
Judgment affirmed.